 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated and entered into as of July
28, 2017 by and between PhotoMedex, Inc., a corporation organized under the laws
of the State of Nevada (the “Company”), and Stephen Johnson (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, in each case on the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and agreements herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.       Term of Employment. Subject to the provisions of Section 5 of this
Agreement, the Executive shall be employed by the Company for a period
commencing on May 17, 2017 (the “Effective Date”) and ending on the second (2nd)
anniversary of the Effective Date (the “Term”). The Term shall be renewed
automatically for additional one (1) year period(s) unless terminated by either
the Company or the Executive in writing by notice to Executive delivered no
fewer than ninety (90) days prior to expiration of the then-applicable Term.

 

2.       Position.

 

(a)       Duties. The principal duty of the Executive shall be to serve in the
position of Chief Financial Officer of the Company. In such capacity, the
Executive shall be responsible for the finances of the Company, subject to the
direction and control of the Board of Directors of the Company (the “Board”).
All references to the “Board” in this Agreement shall include any committee of
the Board (including the Compensation Committee of the Board) that has been or
is in the future delegated the power of the Board to oversee and manage the
compensation of the Company’s officers and employees.

 

(b)       Devotion of Time to Company’s Business. The Executive shall use his
best efforts, skills and abilities to promote and protect the interests of the
Company and devote sufficient working time and energies to the business and
affairs of the Company. The Company acknowledges and agrees that the Executive
has and will continue to have executive and management responsibilities to First
Capital Real Estate Trust Incorporated and its subsidiaries and affiliates
(collectively, “First Capital”) and that nothing in this Agreement shall be
construed to restrict or otherwise affect the obligations of the Executive to
First Capital. Further, notwithstanding anything to the contrary contained
herein, the Executive (i) may serve on the board(s) of additional companies or
organizations and receive compensation for such services rendered (ii) may
engage in charitable, civic, fraternal, professional, trade association or other
activities on behalf of private companies and receive compensation for such
services rendered, provided that in each such case the activities engaged in by
the Executive do not materially interfere with his obligations to the Company,
and do not compete with the Company.

 

(c)       Directors and Officers Liability Insurance. During the Term and for a
period of six years thereafter, the Company, or any successor to the Company
resulting from a change in control, shall maintain a directors and officers
liability insurance policy (or policies) in a minimum amount of $5,000,000 which
shall provide comprehensive coverage to Executive.

 

(d)       Best Efforts. The Executive shall use his best efforts to carry out
and successfully complete the assignments, tasks and job activities required,
from time to time, to be performed to carry out Executive’s duties and
responsibilities during the Term. The Executive’s duties and assignments shall
be undertaken at such location(s) as may be determined from time to time by the
Company, but in no event shall Executive be required to perform his duties on a
regular basis at any location more than 25 miles from the location where
Executive regularly performs his duties for the Company immediately prior to the
Effective Date.

 



1

 

 

(e)       Company Rules, Policies and Regulations. The Executive shall, at all
times, conduct himself in a professional manner and adhere to the standards,
ethical obligations, rules, policies, regulations and procedures of the Company
which are presently in force or which may be established from time to time by
the Company. Executive shall take no intentional action that violates any law,
rule or regulation whatsoever while acting in his capacity as employee.

 

3.       Compensation and Benefits.

 

(a)       Base Salary. As of the Effective Date, the Executive shall be paid a
base salary in consideration for his services provided to the Company at the
rate of $300,000 per annum (the “Base Salary”), payable in accordance with the
Company’s normal payroll practices. Increases in Base Salary during the Term
shall be determined from time to time in the sole discretion of the Board based
upon such criteria as they deem relevant, or based on no particular criteria
whatsoever.

 

(b)       Additional Compensation. The Executive shall be entitled to a bonus of
not less than 35% of his Base Salary subject to achieving milestones that will
be set by the Company’s compensation committee within thirty (30) days after the
compensation committee receives a business plan for the Company from the
Executive and the Chief Executive Officer of the Company. The Executive shall
also be entitled to equity compensation in an amount and with a vesting schedule
to be determined in good faith by the Company’s compensation committee within
thirty (30) days after the compensation committee receives a business plan for
the Company from the Executive and the Chief Executive Officer of the Company.
This Agreement shall be promptly amended to reflect such compensation.

 

(c)       Withholding. All salaries, bonuses and other benefits payable to the
Executive shall be subject to payroll, withholding and other taxes or deductions
as may be required by law.

 

4.       Employee Benefits; Business Expenses.

 

(a)       Employee Benefits. During the Term, the Executive and his dependents
shall be entitled to participate in the Company’s healthcare plans, welfare
benefit plans, life insurance plans or policies, fringe benefit plans and any
qualified or non-qualified retirement plans as in effect from time to time
(collectively, the “Employee Benefits”), on the same basis as those benefits are
made available to the other senior executives of the Company, in accordance with
the Company policy as in effect from time to time and in accordance with the
terms of the applicable plan documents (if any). If at any time the Company does
provide a health insurance plan for which the Executive is eligible, the
Executive shall be entitled to reimbursement by the Company of the cost of
health insurance paid by the Executive for the Executive and his family. Any
such reimbursement shall be paid to the Executive not later than March 15 of the
year following the calendar year in which the Executive paid such cost. To the
extent that the Company does not provide a health insurance plan for which the
Executive is eligible, the Executive shall be entitled to reimbursement by the
Company of the cost of health insurance paid by the Executive for the Executive
and his family, which reimbursement shall be grossed-up to cover any taxes the
Executive would be required to pay as the result of the Company reimbursing the
Executive for the cost of the Executive’s health plan.

 

(b)       Perquisites. During the Term, the Executive shall be entitled to
receive such perquisites as are or have previously been made available to other
senior executives of the Company in accordance with Company policies as in
effect from time to time.

 



2

 



 

(c)       Expenses. The Executive shall be entitled to reimbursement for
reasonable and necessary business expenses incurred by him in the performance of
his duties and responsibilities hereunder, such expenses to be documented and
reimbursed in accordance with the Company’s reimbursement and expenses policies
as in effect from time to time.

 

(d)       Vacation. The Executive shall be entitled to four (4) weeks paid
vacation per annum; provided, that the Executive shall be paid annually in cash
for vacation days not taken by him; provided that no more than four (4) weeks of
vacation may be accrued each year for purposes of such cash payments; and
provided further that any such payment shall be paid to the Executive not later
than March 15 of the year following the calendar year in which the unused
vacation days accrued.

 

5.       Termination.

 

  (a)       Definitions. For purposes of this Agreement:

 

  (i)        “Cause” shall mean (A) the Executive’s gross negligence and/or
willful misconduct (as such terms are generally understood and applied to the
performance of an executive) in the performance of his material duties with
respect to the Company as determined, in each case, by a court of competent
jurisdiction not subject to further appeal or a final arbitration award, as
provided hereunder, (B) the conviction by the Executive of a crime constituting
a felony or (C) the Executive shall have committed any material act of
malfeasance, disloyalty, dishonesty or breach of fiduciary duty against the
Company, for which the Executive shall have a ten (10) day cure period following
notice thereof from the Company (except for a conviction pursuant to subsection
(B), for which there shall be no cure period).

 

  (ii)       “Change of Control” means the occurrence of any one or more of the
following events (it being agreed that, with respect to paragraphs (A) and (C)
of this definition below, a “Change of Control” shall not be deemed to have
occurred if the applicable third party acquiring party is an “affiliate” of the
Company within the meaning of Rule 405 promulgated under the Securities Act of
1933, as amended):

 

(A)An acquisition (whether directly from the Company or otherwise) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities and
Exchange Act of 1934, as amended (the “1934 Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of forty percent (40%) or more of the combined voting power
of the Company’s then outstanding Voting Securities; or

 

(B)        The individuals who, as of the consummation of any transaction or
series of related transactions described in paragraphs (A) and (C) of this
definition, are members of the Board cease, by reason of transactions, to
constitute at least fifty-one percent (51%) of the members of the Board; or

 

(C)        The consummation, in one or a series of related transactions, of:

 

(I)          A merger, consolidation or reorganization involving the Company,
where either or both of the events described in clauses (A) or (B) above would
be the result; or

 



3

 



 

(II)          The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a subsidiary of
the Company).

 

  (iii)      “Date of Termination” shall mean the date the Notice of Termination
is given to the respective party; provided, however, that with respect to a
termination for Cause by the Company, the Date of Termination shall not occur
prior to the expiration of any applicable cure period.

 

  (iv)     “Disability” shall mean the Executive has become physically or
mentally incapacitated and is therefore unable for a period of four (4)
consecutive months to perform any of the material elements of his duties
hereunder. Any question as to whether the Executive has a Disability as to which
he (or his legal representative) and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the Executive (or his legal representative) and the Company. If the Executive
(or his legal representative) and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of whether the Executive has a Disability, as made in writing
to the Company and the Executive by such physician(s), shall be final and
conclusive for all purposes of this Agreement.

 

  (v)       “Good Reason” shall mean (A) a breach by the Company of any of its
material obligations or covenants or change to any of the material terms set
forth in this Agreement, (B) a material reduction of the duties,
responsibilities or title of the Executive, (C) the assignment to the Executive
of any duties or responsibilities that are inconsistent, in any significant
respect, with his position, for which the Company shall have a ten (10) day cure
period following notice thereof from Executive to the Company, (D) an
abandonment of, or fundamental change in, the primary business or primary
products of the Company, (E) a Change of Control, but only if the Executive’s
termination occurs within twelve (12) months after the occurrence of such Change
of Control.

 

  (vi)      “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated, and shall be
communicated, in writing, to the other party hereto in accordance with the
provisions of Section 6(g) hereof.

 

  (b)      By the Company for Cause or by the Executive Without Good Reason.

 

  (i)        The Term and the Executive’s employment hereunder may be terminated
by the Company for Cause, immediately upon the delivery of a Notice of
Termination by the Company to the Executive (except where the Executive is
entitled to a cure period hereunder, in which case such Date of Termination
shall be upon the expiration of such cure period if such matter constituting
Cause is not cured) and shall terminate automatically upon the Executive’s
resignation (other than for Good Reason or due to the Executive’s death or
Disability).

 



4

 

 

  (ii)       If the Executive’s employment is terminated by the Company for
Cause, or if the Executive resigns other than for Good Reason, the Executive
shall be entitled to receive:



 

(A)       any earned but unpaid Base Salary and/or accrued but unused vacation,
all vested equity, and any earned but unpaid bonus awards through the Date of
Termination,

 

(B)        reimbursement for any unreimbursed business expenses incurred by the
Executive in accordance with the Company’s policy prior to the Date of
Termination (with such reimbursements to be paid promptly after the Executive
provides the Company with the necessary documentation of such expenses to the
extent required by such policy but in no event later than the end of the second
calendar month following the year in which the Date of Termination occurred),
and

 

(C)        such Employee Benefits, if any, as to which he may be entitled upon
termination of employment under the terms of the plan documents and applicable
law (including under the applicable provisions of Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended).

 

Following the Executive’s termination of employment by the Company for Cause or
if he resigns other than for Good Reason, except as set forth above or as
required by applicable law, the Executive shall have no further rights to any
compensation or any other benefits or perquisites under this Agreement and all
unvested option or restricted stock grant awards shall immediately be cancelled
without the need for any action by the Company.

 

  (c)       By the Company Other Than for Cause or by the Executive for Good
Reason.

 

  (i)        The Term and the Executive’s employment hereunder may be terminated
by the Company other than for Cause, immediately upon the delivery of a Notice
of Termination by the Company to the Executive and shall terminate automatically
and immediately upon the Executive’s resignation for Good Reason at the end of
any applicable cure period if the circumstances giving rise to Good Reason are
not cured.

 

  (ii)       If the Executive’s employment is terminated by the Company other
than for Cause, or if the Executive resigns for Good Reason, the Executive shall
receive and the Company shall pay to Executive on the Date of Termination:

 

(A)       any earned but unpaid Base Salary and/or accrued but unused vacation,
all vested equity, and any earned but unpaid bonus awards through the Date of
Termination, plus an additional twelve (12) months of Annual Compensation (other
than the case of a Change of Control, in which case the payment shall be an
additional eighteen (18) months of Annual Compensation), together in a lump sum
payment;

 

(B)        acceleration of any then-unvested stock options, restricted stock
grants or other equity awards;

 

(C)        payment or reimbursement, as applicable, of the full health insurance
costs for the Executive and his family under a Company-provided group health
plan or otherwise for twenty-four (24) months following termination by the
Company other than for Cause or resignation by Executive for Good Reason,
provided that any such payment or reimbursement which constitutes deferred
compensation under Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (“Code”), shall be made annually within thirty (30) days after
the end of the calendar year in which the health insurance costs were incurred;

 



5

 



 

(D)       in the event any bonus or other form of additional compensation is
paid to any other executive(s) of the Company for the fiscal year during which
Executive’s employment ceased pursuant to this Section 5(c), a cash amount equal
to the largest bonus or other form of additional compensation payment made by
the Company to any other executive of the Company during such fiscal year,
provided that in the event such bonus or other form of compensation is not
ascertainable on the Date of Termination, such payment shall be made no later
than March 15 of the year following the calendar year in which the Date of
Termination occurred;

 

(E)        reimbursement for any accrued but unused vacation days and/or
unreimbursed business expenses incurred by the Executive in accordance with the
Company’s policy prior to the Date of Termination (with such reimbursements to
be paid promptly after the Executive provides the Company with the necessary
documentation of such expenses to the extent required by such policy but in no
event later than the end of the second calendar month following the year in
which the Date of Termination occurred); and

 

(F)        such other Employee Benefits, if any, as to which he may be entitled
upon termination of employment hereunder.

 

Following the Executive’s termination of employment by the Company other than
for Cause or if he resigns for Good Reason, except as set forth above or as
required by applicable law, the Executive shall have no further rights to any
compensation or any other benefits under this Agreement. Notwithstanding the
foregoing, in order to be eligible for any of the severance payments and
benefits under this Section 5(c), the Executive must execute and deliver to the
Company a general release in a form reasonably satisfactory to the Board. If the
payments to be made under this Section 5(c) are otherwise subject to Section
409A, they shall be made, or commence to be made, on the first pay period
following the date that is thirty (30) days after the Executive’s employment
terminates. If the payments are not otherwise subject to Section 409A, they
shall be made, or commence to be made, on the first business day after the
release becomes effective. The initial payment shall include any unpaid amounts
from the date the Executive’s employment terminated, subject to the Executive’s
executing and delivering the release on the terms as set forth above.

 

  (d)       Death or Disability. The Executive’s employment hereunder shall
terminate upon the Executive’s death and may be terminated by the Company,
within ten (10) days after the delivery of a Notice of Termination by the
Company to the Executive (or his legal representative) in the event of the
Executive’s Disability. Upon termination of the Executive’s employment hereunder
for either Disability or death, the Executive shall be entitled to receive the
same payments and other items as set forth in clause (ii) of Section 5(b)
hereof, except that Executive (in case of Disability) or the estate (in the
event of death) shall have the right to exercise any unexercised and vested
options for a period of 90 days, and, in addition, to receive payment for
accrued but unpaid vacation time, if any. Following the Executive’s termination
of employment due to death or Disability, except as set forth herein or as
required by applicable law, the Executive (nor his estate) shall have no further
rights to any compensation or any other benefits under this Agreement.

 

  (e)       Payment of Amounts Owed upon Termination of Employment. Unless
otherwise provided herein, any amounts payable to the Executive for earned but
unpaid Base Salary and cash, equity or other bonus awards through the Date of
Termination shall be paid within ten (10) business days after the Date of
Termination.

 



6

 



 

6.       Miscellaneous.

 

  (a)       Governing Law. This Agreement shall be construed and governed under
and by the laws of the State of New York, without regard to the conflicts of
laws principles thereof.

 

  (b)       Arbitration of Claims. In the event of any dispute, claim, question
or disagreement arising from or relating to this Agreement or the breach thereof
(and except for cases in which the Company is entitled to injunctive or other
equitable relief as described in Section 9 hereof), the Company and Executive
agree to settle the dispute, claim, question or disagreement by arbitration
before a single arbitrator in the City of New York, New York, selected by, and
such arbitration to be administered by, the American Arbitration Association
(“AAA”) in accordance with its Commercial Arbitration Rules, and judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Each of the Company and Executive hereby agrees and acknowledges that
all disputes between or among them are subject to the alternative dispute
resolution procedures of this Section 6(b). Each of the Company and Executive
agrees that any aspect of alternative dispute resolution not specifically
covered in this Agreement shall be covered, without limitation, by the
applicable AAA rules and procedures. Each of the Company and Executive further
agree that any determination by the arbitrator regarding any dispute, claim,
question or disagreement arising from or relating to this Agreement shall be
final and binding upon the parties hereto and shall not be subject to further
appeal. Each of the Company and Executive shall bear its own costs and expenses
and an equal share of the arbitrator’s fees and administrative fees of
arbitration; provided, however, that upon receipt of the determination by the
arbitrator the prevailing party shall have all reasonable out-of-pocket fees and
expenses reimbursed promptly (in all events within 10 calendar days following
delivery to both parties of the arbitrator’s decision) by the non-prevailing
party in any such dispute.

 

  (c)       Entire Agreement; Amendments. This Agreement sets forth the entire
understanding of the parties concerning the subject matter of this Agreement and
incorporates all prior negotiations and understandings. There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein. The publication, amendment, supplementation or replacement of
an employee handbook by the Company shall not be deemed to alter, amend or
modify the terms and conditions of this Agreement. No alteration, amendment,
change or addition to this Agreement shall be binding upon any party unless in
writing and signed by the party to be charged. No purported waiver by any party
of any default by another party of any term or provision contained herein shall
be deemed to be a waiver of such term or provision unless the waiver is in
writing and signed by the waiving party. No such waiver shall in any event be
deemed a waiver of any subsequent default under the same or any other term or
provision contained herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 

  (d)       No Waiver. No waiver of any of the provisions of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
or be construed as a further, continuing or subsequent waiver of any such
provision or as a waiver of any other provision of this Agreement. No failure to
exercise and no delay in exercising any right, remedy or power hereunder will
preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity.

 

  (e)       Severability. If any term or provisions of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances, other than those as to which it is
held invalid, shall both be unaffected thereby and each term or provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

 



7

 



 

  (f)        Assignment. This Agreement, and the Executive’s rights and duties
hereunder, shall not be assignable or delegable by the Executive; provided,
however, that if the Executive shall die, all amounts then payable to the
Executive hereunder shall be paid in accordance with the terms of this Agreement
to the Executive’s devisee, legatee or other designee or, if there be no such
devisee, legatee or designee, to his estate. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such affiliate or successor person or entity.

 

  (g)       Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or internationally
recognized courier service addressed to the respective addresses set forth below
in this Agreement, or via facsimile or email transmission to the number or email
address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

  If to the Company:

 

Board of Directors

PhotoMedex, Inc.

2300 Computer Drive, Building G

Willow Grove, PA 19090

Attention: Suneet Singal

 

  If to the Executive:

 

Stephen Johnson

_______________

_______________

 

  (h)      Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between the Executive and the
Company regarding the terms and conditions of the Executive’s employment with
the Company.

 

  (i)       Cooperation. The Executive shall provide his reasonable cooperation
in connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during the Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to the Executive and in respect of such periods of
time as shall not unreasonably interfere with the Executive’s ability to perform
his duties with any subsequent employer; provided, however, the Company shall
pay any reasonable travel, lodging and related expenses that the Executive may
incur in connection with providing all such cooperation, to the extent approved
by the Company prior to incurring such expenses.

 

  (j)       Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 



8

 



 

  (k)       Section 409A.

 

  (i)        The parties intend that the payments and benefits provided for in
this Agreement either be exempt from Section 409A, or be provided in a manner
that complies with Section 409A and any ambiguity herein shall be interpreted so
as to be consistent with the intent of this paragraph. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Executive by Section 409A or damages for failing to comply
with Section 409A. Notwithstanding anything contained herein to the contrary,
all payments and benefits which are payable upon a termination of employment
hereunder shall be paid or provided only upon those terminations of employment
that constitute a “separation from service” from the Company within the meaning
of Section 409A (determined after applying the presumptions set forth in Treas.
Reg. Section 1.409A-1(h)(1)). Further, if the Executive is a “specified
employee” as such term is defined under Section 409A at the time of a
termination of employment and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated recognition of
income or additional tax under Section 409A, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in payments or benefits ultimately paid or provided to the
Executive) until the date that is at least six (6) months following the
Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A, e.g., immediately upon the Executive’s death),
whereupon the Company will promptly pay the Executive a lump-sum amount equal to
the cumulative amounts that would have otherwise been previously paid to the
Executive under this Agreement during the period in which such payments or
benefits were deferred. Thereafter, payments will resume in accordance with this
Agreement.

 

  (ii)       Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided hereunder during any calendar year shall
not affect in-kind benefits or reimbursements to be provided in any other
calendar year, other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code, and are not subject
to liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

 

  (iii)      Additionally, in the event that following the date hereof the
Company or the Executive reasonably determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A.

 

[Signature Page Follows]

 



9

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



          PHOTOMEDEX, INC.           By: /s/ Dr. Bob Froehlich     Name: Dr. Bob
Froehlich       Title: Chairman             EXECUTIVE:             /s/ Stephen
Johnson     Stephen Johnson  

 

[Signature Page to Employment Agreement]

 

 